DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical fiber with a core and inner and outer claddings, the outer cladding having a refractive index greater than that of the inner cladding wherein a ratio of a caustic radius, which is a distance from a center position in the cross section of an optical fiber to a position where the equivalent refractive index and the effective refractive index are equal to each other in an equivalent refractive index profile in a radial direction of the optical fiber parallel to the bending direction of the optical fiber that is bent at a certain radius, in this case at a bending radius of 10 mm at 1625 nm, to a MAC-value, which is a ratio of the mode field diameter of the LP01 mode at 1310 nm to the cut-off wavelength, is 2.7 microns or more,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references discuss MAC-values and/or bent optical fiber refractive index profiles and the difference between those and the unbent profile with particular radii, but none teach the relationship claimed between the caustic radius and MAC-value:\
US 2009/0041415	US 7764854		US 7783149		US 7924500
US 9158066		US 9207395		US 9291771		US 9322989
US 9507084		US 2020/0292750

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883